Title: To James Madison from James Monroe, 9 April 1803
From: Monroe, James
To: Madison, James


Dear Sir
Havre April 9. 1803.
We arrived here yesterday in 29. days from the Hook. The voyage was as favorable in other respects as it was in point of dispatch, having experienc’d no storm or other unpleasant incident in it, the sea sickness of my family excepted. To avoid the expence of entering the port with the ship, the Captn. had contracted to land us from the road which he proposed doing in his own boat, but as there was a heavy rain when we approached the town, I wrote our consular agent by an open pilot boat which furnished the opportunity, to request that he wod. be pleased to send a decked vessel to the ship to take us to the shore, which was done. We landed about 2. oclock in good health. We remain to day but shall sit out to morrow for Paris having made the necessary arrangments for the purpose, and expect to arrive there the day after.
Some circumstances have occurr’d here which it is proper to mention. As soon as my arrival was known a salute was fired from the fort and a guard of an officer & fifty men order’d to my quarters; immediately afterwards the General commanding the troops in the place with his Etat major, called to pay their respects: I thought it best to permit two centinels to be plac’d at the door but declined the guard. This morning the general of marines with his Etat major have paid a similar attention. If this is an ordinary ceremony of the military to persons in a publick character, it is of little importance: but if it emanated from the government it may be viewed in a more favorable light. I can form no opinion on the subject: a few days will explain it. I hear the troops destined for Louisiana, tho sometime since prepard, have not sailed, there is much talk of a war between France & Britain but the prevailing opinion is, it will not take place. Present me affecy. to the President and be assured of the esteem with wh. I am yr. friend & servant
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers); letterbook copy (DLC: Monroe Papers). Another copy of the RC, marked “Triplicate” (DNA: RG 59, DD, France, vol. 8), varies in wording.



   
   The rest of this sentence is omitted from the triplicate and letterbook copies.



   
   The triplicate and letterbook copies have “at the out posts” here.


